Case: 7:17-cr-00001-KKC-EBA Doc #: 319 Filed: 11/04/20 Page: 1 of 2 - Page ID#: 1099




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                      PIKEVILLE


   UNITED STATES OF AMERICA,                                    CRIMINAL NO. 7:17-1-KKC

         Plaintiff,


   V.                                                             OPINION AND ORDER


   JAMES COLBY JOHNSON,

         Defendant.



                                              *** *** ***

         Defendant James Colby Johnson has filed a motion for leave to appeal without paying the

  filing fee (DE 309.) He has filed a notice of appeal seeking review of this Court’s October 7,

  2020 order that denied his motion to dismiss the indictment in this matter and his motion for

  relief under the First Step Act and under Amendment 782 to the United States Sentencing

  Guidelines.

         The Court hereby ORDERS that the motion is DENIED.

         A party moving to appeal in forma pauperis must attach to his motion an affidavit that: 1)

  shows in the detail prescribed by Form 4 of the Appendix of Forms to the Federal Rules of

  Appellate Procedure the individual's inability to pay or give security for fees and costs; 2) claims

  an entitlement to redress; and 2) states the issues the party intends to present on appeal. Fed. R.

  App. 24(a)(1).

         Johnson has not filed the required affidavit. Further, the Court cannot grant pauper status

  if it finds the appeal is not taken in good faith. 28 U.S.C.A. § 1915(a)(3). Johnson has set forth
Case: 7:17-cr-00001-KKC-EBA Doc #: 319 Filed: 11/04/20 Page: 2 of 2 - Page ID#: 1100




  no issue he intends to present on appeal. Accordingly, the Court finds that the appeal is not taken

  in good faith. The motion must be DENIED.

         Dated November 04, 2020




                                                   2
